APPEAL OF WILLIAM B. FOSTER.Foster v. CommissionerDocket No. 3064.United States Board of Tax Appeals2 B.T.A. 179; 1925 BTA LEXIS 2508; June 26, 1925, Decided Submitted May 21, 1925.  *2508 Richard R. Martin, Esq., for the taxpayer.  Blount Ralls, Esq., for the Commissioner.  *179  Before STERNHAGEN, LANSDON, GREEN, and LOVE.  This appeal is from a determination of a deficiency in income taxes for the years 1920 and 1921 aggregating $4,691.13, with an overassessment for the year 1919 in the amount of $522.25.  The deficiency arises by reason of the action of the Commissioner in allocating a bonus paid to the taxpayer to the year 1920 instead of the year 1919 and another bonus to the year 1921 instead of 1920, as contended for by the taxpayer.  FINDINGS OF FACT.  The taxpayer kept his accounts on a cash receipt and disbursement basis.  In the early part of the year 1919, probably in March, the board of directors of Foster Bros. Manufacturing Co., of which company the taxpayer was vice president, passed a resolution in effect that, in lieu of salary for the year 1919, the taxpayer should have a drawing *180  account of $8,000 and, in addition, should receive 10 per cent of net profits in excess of $80,000.  The closing inventory of the company for 1919 was not completed until some time in January, 1920, and the amount of the commission*2509  due the taxpayer was not determined until the inventory was completed and the books duly balanced and closed, which did not occur until February or March, 1920, when it was found that the taxpayer was entitled to $16,106.69 commissions.  There is no evidence to show that any part of said commissions was paid him until in 1920.  The books of the company (other than the minutes of the board of directors) had no entry on them with reference to said commissions until payment was made in 1920.  Practically the same procedure was repeated in 1920, and when the inventory was completed for 1920, some time in the early part of January, 1921, and the books were balanced and closed about February 1, it was found that the taxpayer had earned as commissions for 1920, $2,034.73, which amount was then credited to his account.  DECISION.  The commissions of $16,106.69 and $2,034.73 were income to the taxpayer for the years 1920 and 1921, respectively.  By reason of the fact that it is conceded an overassessment was made for the year 1919, the taxes due by the taxpayer should be recomputed.  Final decision will be made on consent or on 10 days' notice, under Rule 50.